PER CURIAM
*781Defendant petitions for reconsideration of our opinion in State v. White , 293 Or. App. 62, 426 P.3d 203 (2018), on the ground that footnote 2 of that decision inaccurately describes defendant's position with regard to arguments that were not raised in his supplemental briefing. We agree in part and replace that footnote with the following: "We confine our discussion to the probative value of the evidence with respect to delayed reporting, and we reject defendant's remaining contentions without discussion."
Reconsideration allowed; former opinion modified and adhered to as modified.